Citation Nr: 1826434	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO denied the Veteran's claim for an increased rating for his service-connected status post left total knee arthroplasty.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.  

In July 2017, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the increased rating claim on appeal, the Veteran was last afforded a VA examination for evaluation of his service-connected left knee disability in September 2014.  However, during the July 2017 Board hearing, the Veteran indicated that his left knee disability had worsened since that examination.  In this regard, in response to the Veteran's representative's asking him whether he felt that his left knee disability had worsened since the September 2014 VA examination, the Veteran stated, "[t]hat's why I'm here, yes."  The Veteran's representative then proceeded to request that the Veteran be afforded a new VA examination "to see where his condition is at today."  Given the possible worsening of the Veteran's left knee disability, the Board finds that he should be afforded a new VA examination to obtain information as to the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Such testing must be accomplished in conjunction with the examination herein requested.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Portland, Oregon, and that records from those facilities dated through September 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Portland VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the left knee disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding records of evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left knee disability.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  The same range of motion testing should also be accomplished for the right knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Also, the examiner should indicate whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the left knee; or has intermediate degrees of residual weakness, pain or limitation of motion in the left knee.

Finally, based on all examination findings/testing results, and review of the record, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's left knee disability at any point since April 20, 2010 (one year prior to the identified date of filing of the current claim for increase); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b)  as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether "staged rating" of the disability is appropriate).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


